DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 17 objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the figure(s) 1(a), 1(b), 2, 3, 4, 5, 6(a), 6(b), 7, 8, 9(a), 9(b), 9(c), 10 must be shown in completion or the feature(s) canceled from the claim(s) in order for the Examiner to thoroughly understand the application under Examination.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
           The Examiner list the following Errors in the Drawings:

a.) Paragraph [0044] drawings don’t show electronic device 114 in figure 2.

b.) Paragraph [0045] figure 3 shows 100 not (300); top surface 118 not shown in the drawings; bottom surface 115 not shown; biasing surface 116 not shown additional surface 117 not shown. The protrusions (119) and depressions (120) not shown.

c.) Figures 4a, 4b, 4c and 4d not shown; and the items 301-306 are not annotated and not discussed in the description.

d.) Figures 5a and 5b are not shown.

e.) Items 500a and 500b not shown.

f.) First end (110a), and second end (110b) not shown

g.) Figure 6 all elements 600, 601, 602, 602a, 603a, 603b, 604, 605a, 606a, 606b, 607, and 613 are not annotated in the drawings ecetera. Also, there is no description of the elements in the specification.


h.) The locking mechanism 112 is shown in figure 10, but not in figures 6a or 6b paragraph [0050].


i.) The parallel members 111 (111a, 111b) not shown; The first member (107a) and the second member (107b) not shown.

j.) Figure 7 does not show items (700) or adapter springs (121)

k.) Figure 8 does not show items (800) and adapter with springs (121)

l.) Figures 9a, 9b, and 9c shows item (100), however does not show annotation of items (102), (102a), (114), and (123) paragraph 0056.

m.) Figure 10 does not show annotation of item (1000), and the structures (124).

 
           Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: There is no description of the items shown in figure 4a, 4b, or 4c in the specification.  There are no figures 4a, 4b, or 4c; only figure 4 is shown.  There is no description of the items in figure 6(a) or 6(b). It seems the items in paragraphs [0050] to [0054] is for figure 1.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The figure(s) 1(a), 1(b), 2, 3, 4, 5, 6(a), 6(b), 7, 8, 9(a), 9(b), 9(c), 10 do not match the reference numerals. In order for the Examiner to thoroughly understand the application under Examination the description of the items as recited above must disclose the claimed invention in order to determine the patentability of the subject matter. The Examiner found the discussion of the features of the invention claimed as specified in the description either to be not properly annotated, or the numbered element revealed in the specification are not discussed, or the elements as shown in the drawings are either absent or do not match what is shown or recited in the specification.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynor (US 9,229,494), in view of, Whitten (US 2017/0303654).

          Raynor teaches:
          In regards to claim 1, Raynor discloses an adaptor (100) for coupling an add-on device to an electronic device, the adaptor comprises: (abstract; fig(s) 1a, 2C, 2D, 4a-c, 9A-9G; 35 col. 10 - 25 col 11; 55-65 col. 14; 12 col. 36 - 55 col. 38)

          5a frame (113) configured for accommodating a pair of grippers (101 & 104) parallel to each other, wherein the grippers are configured for slotting an electronic device; (abstract; fig(s) 1a, 2C, 2D, 4a-c, 9A-9G; 35 col. 10 - 25 col 11; 55-65 col. 14; 12 col. 36 - 55 col. 38)


          10a clamping means (123) integrated to the coupler (102), wherein the clamping means (123) is configured to accommodate the add on device; (abstract; fig(s) 1a, 2C, 2D, 4a-c, 9A-9G; 35 col. 10 - 25 col 11; 55-65 col. 14; 12 col. 36 - 55 col. 38)

          Raynor does not teach:

          a coupler (102) pivotably engaging with the frame and sliding in a linear direction to adjust a position of the coupler; and 


          wherein the coupler (102) is slid and adjusted to be fixed at a position to clamp the add-on device in a working position with respect to an element of the electronic device.  

          Whitten discloses:

          a coupler (102) pivotably engaging with the frame and sliding in a linear direction to adjust a position of the coupler; and (abstract, ‘removable mounting system’; 106, 108 fig. 1, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”)


          wherein the coupler (102) is slid and adjusted to be fixed at a position to clamp the add-on device in a working position with respect to an element of the electronic device.  (abstract, ‘removable mounting system’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”)

          It would have been obvious before the effective filing date of the invention to combine the ‘retaining device’ of Raynor with the ‘mount system’ of Whitten order to provide a detachable adjustable platform to be attached to an electronic device.

          In regards to claim 2, Raynor discloses an adaptor as claimed in claim 1, (see claim rejection 1) Whitten discloses wherein the frame includes a pair of parallel members 108 (108a, 108b) and at least one cross member (109) connecting the parallel members (108) to each other, wherein the frame includes a first end (110a) and a second end (110b). (abstract, ‘removable mounting system’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”; ‘parallel member (107) not found in the drawings’)  


          In regards to claim 3, Raynor discloses an adapter as claimed in claim 2, (see claim rejection 2) wherein the pair of grippers include: 

          a first gripper (101) accommodated on a first pivotable protrusion (105a) of the first end (110a) and a second gripper (104) accommodated on a second pivotable protrusion (105b) of the second end (110b).  (abstract, ‘removable mounting system’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”; ‘110a-b not found in the drawings’)  



          In regards to claim 4, Raynor discloses an adapter as claimed in claim 3, (see claim rejection 3) wherein the coupler (102) is configured to slide over the pair of parallel members (108). (fig 5e -g, ‘sled 1 with a belt clip accessory 40 attached thereto. Also depicted is a camera feature 18 and a locking slide 15, which locking slide 15 is coupled to a clasping mechanism 14.’; “the said features are not sufficiently disclosed for the following reasons written above.”)


          In regards to claim 5, Raynor discloses an adapter as claimed in claim 1, (see claim rejection 1) wherein the grippers (101, 104) are 30positioned on a first pair of parallel members (107).  ((abstract, ‘removable mounting system’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’;14, 14p fig 1d-e, ‘clasp retaining elements’)


          In regards to claim 6, Raynor discloses an adapter as claimed in claim 5, (see claim rejection 5) wherein the coupler (102) is pivotably connected to a first member (107a) of the first pair of parallel members (107), wherein the coupler (102) is configured to slide on a second pair of parallel members 111 (11a, 11b). (abstract, ‘removable mounting system’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”; ‘parallel member (107) not found in the drawings’)   


          In regards to claim 7, Raynor discloses an adapter as claimed in claim 6, (see claim rejection 6) wherein the coupler (102) further comprises a locking mechanism (112) on the second pair of parallel members (111) configured for locking the coupler (102) to the second member (107b) of the first pair of parallel members (107) thereby fixing the coupler (102) to the 10frame. (902, 906 fig(s) 6-11, ‘interlocking member’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”; 14, 14p fig 1d-e, ‘clasp retaining elements’)
  


          In regards to claim 8, Raynor discloses an adapter as claimed in claim 1, (see claim rejection 1) wherein each gripper (101, 104) connected to at least one biasing means (121) each to adjust the grippers (101, 104) for accommodating the electronic device. (902, 906 fig(s) 6-11, ‘interlocking member’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above; the top surface bottom surface (115), additional surface (117), protrusion (119), and the biasing means (121) is not shown”) 
 


          In regards to claim 9, Raynor discloses an adapter as claimed in claim 1, (see claim rejection 1) wherein a distance between the pair of grippers is adjustable according to width of the electronic device while simultaneously sliding. Abstract; fig. 1, col. 10)  


          20In regards to claim 10, Raynor discloses an adapter as claimed in claim 1, (see claim rejection 1) wherein the electronic device includes a phone, a tablet, a laptop, and a user interactive computing device. (59-67 col. 10; 1-4 col. 11)


          In regards to claim 11, Raynor discloses an adapter as claimed in claim 7, (see claim rejection 7) wherein the locking mechanism (112) comprises an adhesive means applied on the adapter (100) to maintain a fixed 25position of the adapter (100) during mounting and dismounting of the adapter from the electronic device. (902, 906 fig(s) 6-11, ‘interlocking member’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above; the adhesive means is not shown or disclosed in the specification”)  


          In regards to claim 12, Raynor discloses an adapter as claimed in claim 1, (see claim rejection 1) wherein the element of the electronic device is a camera. (59-67 col. 10; 1-4 col. 11) 


          In regards to claim 13, Raynor discloses an adapter as claimed in claim 1, (see claim rejection 1) wherein the add-on device comprises a lens, a plug and play probe, a blood analyzer and a plurality of plug and play electronic devices. (59-67 col. 10; 1-4 col. 11) 


10          In regards to claim 15, Raynor discloses an adaptor (100) for coupling an add-in device to an electronic device, the adaptor comprises: (abstract; fig(s) 1a, 2C, 2D, 4a-c, 9A-9G; 35 col. 10 - 25 col 11; 55-65 col. 14; 12 col. 36 - 55 col. 38)

          one or more grippers configured to slot an electronic device; (abstract; fig(s) 1a, 2C, 2D, 4a-c, 9A-9G; 35 col. 10 - 25 col 11; 55-65 col. 14; 12 col. 36 - 55 col. 38)


          wherein the position of the add on device with respect to an element of the electronic device remains the same when the adaptor is reslotted to the electronic device. (abstract; fig(s) 1a, 2C, 2D, 4a-c, 9A-9G; 35 col. 10 - 25 col 11; 55-65 col. 14; 12 col. 36 - 55 col. 38)
 
          Whitten Discloses:

          a coupler movable with respect to the grippers configured to accommodate an add on device; (abstract, ‘removable mounting system’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”)


          15a locking mechanism that locks the position of the add on device with respect to an element of the electronic device; (abstract, ‘removable mounting system’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”)


          20In regards to claim 16, Raynor discloses an adaptor (100) as claimed in 15, (see claim rejection 15) Whitten discloses wherein the locking mechanism simultaneously locks the relative positions of the grippers and the position of the coupler.  (902, 906 fig(s) 6-11, ‘interlocking member’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”)



          In regards to claim 17, Raynor discloses an adapter as claimed in claim 15, wherein the gripper (101 & 104) 25comprising: (see claim rejection 15)

          Whitten teaches:

          a top face (118) to prevent the electronic device from dislodging; (‘discloses a rear wall (200) fig. 1 and a front or top portion’; “the said features are not sufficiently disclosed for the following reasons written above.”; ‘top face (118) not found in the drawings’)  

          a biasing face (116) which contacts another face of the electronic device and provides a biasing force to hold the electronic device in place (902, 906 fig(s) 6-11, ‘interlocking member’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above; the biasing face (116) is not shown”) 


          30In regards to claim 18, Raynor discloses an adapter as claimed in claim 15, (see claim rejection 15) wherein the grippers (101&104) comprise: (14 fig(s) 1a-i, 2a, ‘clasping mechanism’; 25-64’ col. 10, ‘object to be retained may differ in configuration’)

          a top face (118) to prevent the electronic device from dislodging; (‘discloses a rear wall (200) fig. 1 and a front or top portion’; “the said features are not sufficiently disclosed for the following reasons written above.”; ‘top face (118) not found in the drawings’)  

          Whitten teaches:

          a biasing face (116) which contacts another face of the electronic device and provides a biasing force to hold the electronic device in place; (902, 906 fig(s) 6-11, ‘interlocking member’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”) 

          Raynor teaches:

          wherein adjusting the distance between the grippers would allow slotting of electronic devices of different width and height. (14 fig(s) 1a-i, 2a, ‘clasping mechanism’; 25-64’ col. 10, ‘object to be retained may differ in configuration’)
5electronic devices of different width and height.  


          In regards to claim 19, Raynor discloses an adapter as claimed in claim 15, (see claim rejection 15) wherein the grippers (101&104) comprise: (14 fig(s) 1a-i, 2a, ‘clasping mechanism’; 25-64’ col. 10, ‘object to be retained may differ in configuration’)

          a top face (118) to prevent the electronic device from dislodging; (‘discloses a rear wall (200) fig. 1 and a front or top portion’; “the said features are not sufficiently disclosed for the following reasons written above.”; ‘top face (118) not found in the drawings’)  
 
          Whitten discloses:

          10a biasing face (116) which contacts another face of the electronic device, (902, 906 fig(s) 6-11, ‘interlocking member’; 102, 104, 106, 108 fig. 1, ‘lower shell piece’, ‘upper shell piece’, ‘attachment region’, ‘mounting member’; 600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”) 


          wherein a gap is formed when an electronic device is slotted, (600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”) 


          wherein the gap accomodates buttons of the electronic device and prevents actuation of the button during slotting of the adaptor. (600, 7100 fig. 16 A-G, ‘in this embodiment comprises a kick stand or elongated member’; col 11; para(s) 0139-0140; “the said features are not sufficiently disclosed for the following reasons written above.”) 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynor (US 9,229,494), in view of, Whitten (US 2017/0303654), in further view of, Calvet (US 7,990,628).

          Raynor and Whitten teach:
          514. The adapter as claimed in claim 1, (see claim rejection 1) 


          Raynor and Whitten don’t teach:

          wherein the coupler 102 includes an opening 102a at center such that the opening 102a and the element of the electronic device have their central axis inline to enable the element and the add-on device to be in the working position.  

          Calvet teaches:

          wherein the coupler 102 includes an opening 102a at center such that the opening 102a and the element of the electronic device have their central axis inline to enable the element and the add-on device to be in the working position. (abstract; fig. 1)  

          It would have been obvious before the effective filing date of the invention to combine the ‘retaining device’ of Raynor , the ‘mount system’ of Whitten with the ‘flexure’ of Calvet in order to provide a detachable adjustable platform to be attached to an electronic device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852